Exhibit 10.2

AMENDMENT NO. 9 TO SECOND LIEN TERM LOAN AGREEMENT

This AMENDMENT NO. 9 TO SECOND LIEN TERM LOAN AGREEMENT (this “Amendment”) is
made as of December 31, 2015 (the “Effective Date”), by and among CONNECTURE,
INC. (“Connecture”), DESTINATIONRX, INC. (“DestinationRX” and together with
Connecture, collectively, the “Borrowers”), the Lenders (as defined below) party
hereto and THL Corporate Finance, Inc. (in its individual capacity, “THL
Corporate Finance, Inc.”), as Agent for the Lenders (in such capacity, the
“Agent”). Capitalized terms used in this Amendment (including the Recitals), to
the extent not otherwise defined herein, shall have the same meaning as in the
Term Loan Agreement.

RECITALS

WHEREAS, the Borrowers are party to that certain Second Lien Term Loan
Agreement, dated as of March 18, 2013 (as the same has been amended and may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”) among the Borrowers, the Agent and the lenders party
thereto from time to time (the “Lenders”), pursuant to which the Lenders have
made certain loans and financial accommodations available to the Borrowers;

WHEREAS, the Borrowers have requested that the Agent and the Lenders make
certain amendments to the Term Loan Agreement; and

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Term Loan Agreement on the terms and conditions expressly set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Amendments to the Term Loan Agreement. Effective as of the Effective Date,
the Term Loan Agreement shall be amended as follows:

(a). Section 7(c) of the Term Loan Agreement shall be amended by deleting such
subsection in its entirety and replacing it with the following in lieu thereof:

“(c) Liquidity. (i) From November 10, 2015 to December 31, 2015, maintain
Liquidity at all times in an amount of not less than $6,750,000, (ii) from
January 1, 2016 to March 31, 2016, maintain Liquidity at all times in an amount
of not less than $4,500,000, (iii) from April 1, 2016 to June 30, 2016, maintain
Liquidity at all times in an amount of not less than $4,500,000, (iv) from
July 1, 2016 to September 30, 2016, maintain Liquidity at all times in an amount
of not less than $6,750,000, and (v) from and after October 1, 2016, maintain
Liquidity at all times in an amount of not less than $9,000,000; provided,
however, that solely in the event that (A) the Borrowers achieve a Fixed Charge
Coverage Ratio, measured on a quarter-end basis, of no less than 1.25:1.00 for
two consecutive quarters, as evidenced and demonstrated in a Compliance
Certificate in form and substance acceptable to the Agent and (B) the Agent and
the Borrowers shall have agreed to the applicable Total Leverage Ratio as
required pursuant to Section 7(b) (the date of satisfaction of each of the
conditions set forth in clauses (A) and (B) herein above, the “Covenant Trigger
Date”), then Borrowers shall no longer be required to comply with the Liquidity
covenant set forth in this Section 7(c).”



--------------------------------------------------------------------------------

(b). Section 7(d) of the Term Loan Agreement shall be amended by deleting such
subsection in its entirety and replacing it with the following in lieu thereof:

“(d) EBITDA. Achieve EBITDA, measured quarterly on a trailing twelve month basis
at the end of each quarter, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto:

 

EBITDA

  

For the trailing twelve month

period ending on:

$2,600,000

   March 31, 2015

$2,600,000

   June 30, 2015

$5,600,000

   September 30, 2015

$7,650,000

   December 31, 2015

$5,580,000

   March 31, 2016

$5,315,000

   June 30, 2016

$7,200,000

   September 30, 2016

$8,550,000

   December 31, 2016

; provided, however for the period beginning on January 1, 2017 and for each
quarterly period ending thereafter, the required amount of EBITDA required to be
achieved shall be such amount as shall be mutually and reasonably agreed between
the Borrowers and the Agent (each acting in good faith), within thirty (30) days
following delivery by the Borrowers to the Agent of the Updated Projections. In
the event that the Borrowers and the Agent are unable to agree to such EBITDA
amounts for the applicable periods thereafter in accordance with the terms
hereof, then it shall be an Event of Default under Section 8.2(a) of this
Agreement.”

(c). Clause (c) of the definition of “EBITDA” set forth in Schedule 1.1 of the
Term Loan Agreement is hereby amended by (i) deleting the word “and” at the end
of clause (xi) thereof, (ii) deleting the period at the end of clause
(xii) thereof and substituting “, and” in lieu thereof, and (iii) adding the
following new clause thereto in the appropriate numerical order:

“(xiii) one-time non-recurring costs and expenses incurred in connection with
the hiring of a new chief executive officer of Connecture in the fiscal quarter
ending December 31, 2015 and actually paid by the Borrowers in an amount not to
exceed $300,000 during the term of this Agreement.”

(d). Schedule 1.1 of the Term Loan Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

“ “Amendment No. 9 Effective Date” means December 31, 2015.”



--------------------------------------------------------------------------------

2. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:

(a) Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b) Agent shall have received a fully executed amendment to the First Lien
Credit Agreement, in form and substance reasonably acceptable to Agent and
relating to the matters addressed in this Amendment, as applicable.

(c) The Borrowers shall have paid all reasonable out-of-pocket fees, costs and
expenses incurred by the Agent in connection with this Amendment or otherwise
due and payable pursuant to the Term Loan Agreement, including, without
limitation, legal fees and expenses of counsel to the Agent.

(d) The representations and warranties set forth herein and in the Loan
Documents (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(e) Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

3. Representations and Warranties. Each Borrower represents and warrants to
Agent and the Lenders as follows:

(a) Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower. No other corporate proceedings
are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof as though made on and as of the date
hereof.



--------------------------------------------------------------------------------

(d) No Default. After giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default or Event of Default.

(e) Taxes. The Loan Parties do not believe that the amendments made pursuant to
this Amendment shall be treated as a “significant modification” of the Term Loan
under Treasury Regulation Section 1.1001-3 and as such the Term Loan should
still constitute a grandfathered obligation for the purposes of FATCA. From and
after the Effective Date, the Loan Parties shall jointly and severally indemnify
the Agent and Lenders, and hold them harmless from, any and all losses, claims,
damages, liabilities and related expenses, including taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Agent’s and Lenders’ treating, for purposes of determining withholding
Taxes imposed under FATCA, the Term Loan as modified hereby as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

4. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Term Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Term Loan Agreement, and each reference in the other
Loan Documents to “the Term Loan Agreement”, “thereof” or words of like import
referring to the Term Loan Agreement, shall mean and be a reference to the Term
Loan Agreement as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Term Loan Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of each
Borrower to Agent and Lenders without defense, offset, claim or contribution.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

7. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Term Loan Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.

8. Estoppel. To induce Agent and Lenders to enter into this Amendment, each
Borrower hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of any
Borrower as against Agent or any Lender with respect to the Obligations.



--------------------------------------------------------------------------------

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

11. Release; Covenant Not to Sue.

(a) Each of the Borrowers hereby absolutely and unconditionally releases and
forever discharges Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing
(each a “Released Party”), from any and all known claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured; provided
that, in each case, the foregoing release shall not apply to claims of fraud or
willful misconduct. Each of the Borrowers understands, acknowledges and agrees
that this release may be pleaded as a full and complete defense and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.

(b) Each of the Borrowers, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Borrower pursuant to the above release. If any Borrower or any of its
successors, assigns or other legal representations violates the foregoing
covenant, each Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

12. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: CONNECTURE, INC. By:   /s/ James P. Purko   Name:   James P. Purko  
Title:   CFO DESTINATIONRX, INC. By:   /s/ James P. Purko   Name:   James P.
Purko   Title:   CFO

 

[Connecture – Signature Page to Amendment No. 9 to Second Lien Term Loan
Agreement]



--------------------------------------------------------------------------------

THL CORPORATE FINANCE, INC.,

as Agent

By:   /s/ Terrence W. Olson Name:   Terrence W. Olson Title:   CFO/COO

THL CREDIT, INC.,

as a Lender

By:   /s/ Terrence W. Olson Name:   Terrence W. Olson Title:   CFO/COO

THL CREDIT GREENWAY FUND II LLC,

as a Lender

By:   THL Credit, Inc., its Manager By:   /s/ Terrence W. Olson Name:   Terrence
W. Olson Title:   CFO/COO

UNITED INSURANCE COMPANY OF AMERICA,

as a Lender

By:   THL Credit, Inc., its Manager By:   /s/ Terrence W. Olson Name:   Terrence
W. Olson Title:   CFO/COO

 

 

 

 

[Connecture – Signature Page to Amendment No. 9 to Second Lien Term Loan
Agreement]